Nicholson, C. J.,
delivered the opinion of the Court.
This is a presentment of the Mayor and Aldermen of Manchester, for failing to put up a sign-board at the crossing of the McMinnville & Manchester Railroad by the Manchester & Hillsboro Turnpike, as required by §1223 of the Code. The indictment was quashed by Judge Hickerson, upon the ground that the case of The Louisville & Nashville Turnpike Co. v. The State, 3 Heisk. 129, overrules the case of The Slate v. Mayor and Aldermen of Loudon, 3 Head, 264. It was held in the case in 3 Heisk., that “ the Statute evidently relates to the overseer of common roads, upon which overseers are annually appointed by the County Court, under §1198 of the Code.” It had been held in the case in 3 Head, that, “where a public county road passes through a town, and is used in common by the public and the inhabitants of the town, both as a public road and as a' street of the town, the corporation must be regarded as the overseer of such road.” The two cases cannot be reconciled, and therefore, Judge Hickerson was in no error in holding that the case in 3 Head, was overruled by the case in 3 Heisk. We adhere to the construction of the Statute as laid down in the case in 3 Heisk., and, therefore, affirm the judgment of the Circuit Court.